Citation Nr: 0940128	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for generalized body pain 
and fatigue, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant was a member of the Idaho Army National Guard 
from May 1981 to October 1981; he served an initial period of 
active duty for training (ACDUTRA) from June 29, 1981, to 
August 17, 1981.  He subsequently joined the Navy Reserve and 
served on active duty in the United States Navy from January 
1982 to January 1986, and from July 1986 to October 1997.  
During Operation Desert Storm/Shield, he served on a vessel 
that operated in the waters of the Gulf of Oman.  See 
38 C.F.R. § 3.317(d)(2).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, denied the appellant's claim of entitlement 
to service connection for generalized body pain and fatigue, 
to include as due to undiagnosed illness (claimed as Gulf War 
Syndrome).

The Veteran provided testimony at a May 2009 videoconference 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appellant subsequently submitted additional evidence 
concerning his claim.  This evidence consisted of VA medical 
records dated in 2008 and 2009, as well as a third party 
statement.  The appellant has submitted a written waiver of 
review of that evidence by the RO as is provided for in 
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the RO will have the opportunity to review the evidence prior 
to the issuance of any Board decision.

The Board notes that the appellant had been seeking service 
connection for a headache disorder; this claim was addressed 
in the January 2008 Statement of the Case.  However, as the 
appellant's January 2008 VA Form 9 did not include the 
headache service connection issue in the Substantive Appeal, 
that issue is no longer on appeal.  Furthermore, the 
appellant submitted a written withdrawal of that claim in 
October 2007.  See 38 C.F.R. § 20.204.

The Board further notes that the RO issued a rating decision, 
in April 2008, which denied the appellant's claims of 
entitlement to increased evaluations for his left shoulder 
and bilateral knee disabilities.  In a rating decision issued 
in January 2009, the RO granted service connection for 
irritable bowel syndrome (IBS) and assigned a 10 percent 
evaluation, effective December 6, 2006.  The appellant was 
notified of each of these rating decisions.  Since the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal on any aspect of 
either one of those rating decisions, the Board has not 
included them in its consideration of the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

Service connection may be granted for a disability on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has been granted service connection for irritable 
bowel syndrome (IBS), tinnitus, and hearing loss, and for 
disabilities involving the left shoulder, the lumbar spine, 
and the knees.  Review of the medical evidence of record 
reveals that he also carries diagnoses of migraines, diabetes 
mellitus, hypertension, bipolar disorder, gastroesophageal 
reflux disorder (GERD), and sleep apnea.  For example, a 
January 2009 VA pulmonary sleep note states that the 
appellant complained of fatigue, snoring and restless sleep.  
The review of systems (ROS) portion of the report listed 
psychiatric complaints of restless sleep, depression, and 
insomnia.  Testing results had yielded a diagnosis of obesity 
hypoventilation syndrome.  

The appellant underwent a VA medical examination in December 
2008; the examiner did not review the claims file.  As the 
medical opinions of record contained in the associated 
examination report were based on incomplete medical records, 
they are of little or no probative value.  See Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
In addition, there is no medical opinion of record 
delineating whether the appellant's current complaints of 
chronic fatigue, sleep disturbances, and generalized body 
pains are symptoms of, or related to, his current psychiatric 
condition.  While the medical examiner had indicated that the 
appellant had undergone a VA psychiatric examination in 
November 2008, the associated psychiatric examination report 
is not of record.  Indeed, the January 2009 Supplemental 
Statement of the Case (SSOC) does not contain any reference 
to that VA psychiatric examination.  On remand, the VA 
psychiatric examination report of November 2008 must be 
associated with the claims file.

During his February 2008 VA joints examination, the appellant 
stated that he had been in receipt of Social Security 
Administration (SSA) disability benefits since 2006; he also 
indicated that these SSA benefits had been granted due to his 
mental health problems.  Furthermore, he said that he thought 
that he got tired due to his depression medications.  
However, none of the associated records have been added to 
the claims file.  Therefore, complete copies of the medical 
records upon which the SSA disability award was based, as 
well as any Administrative Law Judge decision and the 
associated List of Exhibits, should be obtained.  On remand, 
all of these records should be obtained and associated with 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The U. S. Court of Appeals for Veterans Claims 
(Court) has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  
Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should obtain from the 
Veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his psychiatric 
complaints and for his body pains and 
fatigue complaints since 1997, and secure 
all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

2.  The AMC/RO should obtain all VA 
treatment records from 1997 to the 
present, not already of record.  All 
items of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If treatment is reported and those 
records are not obtained, the Veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The AMC/RO must obtain a copy of the 
November 2008 VA psychiatric examination 
report, and associate it with the claims 
file.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the Veteran for 
appropriate examinations to determine 
whether the medical disabilities (fatigue 
and generalized body pain) for which 
service connection is claimed herein are 
currently manifested, and if so, their 
etiology and onset date(s).  In so 
requesting any examination, the AMC/RO 
should request that the examiner render 
opinions as to whether any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
including any already-service-connected 
disability, with consideration of the 
provisions of law pertaining to Persian 
Gulf War "Undiagnosed Illness."  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
Veteran fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

        a.  Each examiner should describe 
the nature and severity of all relevant 
pathology and state whether the Veteran's 
fatigue and generalized body pain 
conditions are part and parcel of any 
diagnosed condition, including any 
psychiatric condition.  The examiners 
should opine whether any currently 
manifested disorder(s) is/are related to 
the Veteran's active service, including 
service in Southwest Asia.  This should 
include an opinion regarding whether the 
Veteran's claimed conditions are causally 
or etiologically related to military 
service or to some other cause or causes.  
The examiners should state whether there 
is any evidence that the currently 
diagnosed conditions are related to any 
signs or symptoms the Veteran experienced 
during his service.  

        b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred after the Veteran's departure 
from service or that the undiagnosed 
illness was the result of some other cause 
or medical condition unrelated to service.

5.  Upon receipt of the reports of the VA 
examiners, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  

6.  Thereafter, the AMC/RO should 
readjudicate the claim, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the Veteran and the 
Veteran's representative should be 
provided an SSOC and given an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

